The opinion of the court was delivered by
Smith, J.
It was truly observed on the argument here, that the claim of the plaintiffs, was a stale one, and not entitled to favour, for since the deed from Daniel Jones, (under whom the plaintiffs claim,) to David Lloyd, more than one hundred and thirty years have elapsed. At that time he parted with his interest in the lot of ground; and there is no evidence that he subsequently conveyed, or offered to convey, the property in dispute, to any other person, or ever claimed it; but the defendants, or those under whom they claim, have continued in the possession thereof under their title. The deed which is admitted to have been lost, appears to have been acknowledged in open court in August, 1696, according to an act of assembly of the 10th of March, 1683, and under an act of assembly passed in 1693, it might have been recorded. The act of 1715, does not in terms repeal the act of 1693, nor does it direct how deeds, executed and acknowledged before the ‘year 1715, shall be recorded; and why then a deed acknowledged prior to the year 1715, and in conformity to the directions of the act of 1683, should not be'entitled to record, I confess I cannot see. The plaintiff’s deed was acknowledged in the same manner; other deeds of that period have been acknowledged in the same way, and recorded *95after 1715, as appears from deed books produced by the defendants, in which more than sixty deeds were acknowledged as the defendants was, and recorded after the recording act of 1715.
In 1696, when this deed was acknowledged, the county court, before whom it was done, was held by the justices of the peace, and by no other persons, as appears from the 156th section of the act passed on the 10th day of May, 1684, and it may, therefore, with great propriety, be said, that the deed was, in fact, acknowledged before a justice of the peace, and this, it is admitted, would be a sufficient acknowledgment: if so, it is too late, at this time of day, to say, that the deed in question, was not duly recorded. If duly recorded, it is hardly necessary to add an exemplification thereof, was evidence. We then have the case of a lost deed, bearing date in June, 1696, of course a very ancient deed, with which, it appears, the possession of the property has gone ever since. In such a ease, a court presumes, after the lapse of so great a length of time, every thing to have been done correctly, as was decided by this court, in Garwood v. Dennis, 4 Binn. Rep. 314. On every principle of law applicable to this case, the exemplification of the deed was competent evidence: a new trial cannot, therefore, be granted; but the rule must be discharged, and judgment rendered for the defendants on the verdict.
New trial refused, and judgment for defendants.